PER CURIAM.
Jamie Michelle Boomer appeals her conviction, in the wake of her guilty plea pursuant to a written plea agreement, to one count of conspiring to distribute methamphetamine. See 21 U.S.C.A. §§ 841, 846 (West 1999 & Supp.2001). The only issue Boomer raises on appeal is that § 841 is unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), a claim previously considered and rejected by this Court in United States v. McAllister, 272 F.3d 228, 231-33 (4th Cir.2001). Accordingly, we affirm Boomer’s conviction and sentence and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.